—Appeal unanimously dismissed without costs. Memorandum: Respondent appeals from an order, entered on consent, which found that she had neglected her children. The appeal must be dismissed because an order entered on consent is not appeal-able (see, Matter of Bambi C., 238 AD2d 942, lv denied 90 NY2d 805). The record does not support the contention that respondent consented to the order under duress. In any event, her remedy “is to move in Family Court to vacate the order, at which time [she] can present proof in support of [her] allegations of duress, proof which is completely absent from this record” (Matter of Farquhar v Pitt, 192 AD2d 806). Nor is there merit to the contention that respondent was coerced into entering into the order because of lengthy delays. The delays were caused by scheduling conflicts, criminal proceedings involving respondent’s husband, and indecision by respondent whether she wanted a trial. Finally, there is no merit to the contention that the consent was illegally obtained because respondent was not given the requisite warnings pursuant to Family Court Act § 1051 (f). (Appeal from Order of Monroe County Family Court, Bonadio, J. — Neglect.) Present — Denman, P. J., Lawton, Wisner, Balio and Boehm, JJ.